Civilian pay; dismissal. — Plaintiff, a veteran preference eligible, sues to recover back pay from October 16, 1958, when he was dismissed for failure to qualify during a two-year trial period. Following his dismissal plaintiff applied for and received retirement, apparently acquiescing in the action of his employing agency. In 1964 he brought the present suit to recover back pay on the ground that his dismissal in 1958 was improper. The case came before the court on the parties’ cross-motions for summary judgment. Upon consideration thereof, together with opposition thereto and oral argument of counsel the court concluded that plaintiff’s claim was barred under the doctrine of laches and for failure to exhaust his administrative remedies, and on November 19, 1965, the petition was dismissed. Plaintiff’s petition for a writ of certiorari was denied May 31, 1966, 384 U.S. 964.